898 F.2d 144Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl J. ANDERSON, Plaintiff-Appellant,v.James B. HOLDERMAN;  Robert J. Perrin;  University of SouthCarolina;  John T. Weeks;  South Carolina TaxCommission, Defendants-Appellees.Earl J. ANDERSON, Plaintiff-Appellant,v.James B. HOLDERMAN;  Robert J. Perrin;  University of SouthCarolina;  South Carolina Tax Commission;  S.Hunter Howard, Jr., Defendants-Appellees.
Nos. 89-3241, 89-3285.
United States Court of Appeals, Fourth Circuit.
March 6, 1990.Rehearing and Rehearing In Banc Denied March 30, 1990.

Appeals from the United States District Court for the District of South Carolina, at Columbia.  Clyde H. Hamilton, District Judge.  (C/A Nos. 88-2025;  89-1004)
Earl J. Anderson, appellant pro se.
Lyn H. Hensel, University of South Carolina;  William L. Pope, Kelly Elizabeth Shackleford, Pope & Rodgers;  Ray Nelson Stevens, Office of the Attorney General of South Carolina, for appellees.
D.S.C.
AFFIRMED IN PART, DISMISSED IN PART.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In No. 89-3285, Earl J. Anderson appeals from the district court's order summarily dismissing his complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Anderson v. Holderman, C/A No. 89-1004 (D.S.C. June 26, 1989).


2
In No. 89-3241, Anderson noted an appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Anderson's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
No. 89-3285--AFFIRMED.


5
No. 89-3241--DISMISSED.